 

Exhibit 10.21

LTIP UNIT GRANT NOTICE

UNDER THE

PJT Partners holdings lp LIMITED PARTNERSHIP aGREEMENT AND

THE PJT PARTNERS INC. 2015 OMNIBUS INCENTIVE PLAN

(Earn-Out Unit Grant)

PJT Partners Holdings LP (the “Partnership”), pursuant to the PJT Partners Inc.
(the “Company”) 2015 Omnibus Incentive Plan (as amended, modified or
supplemented from time to time, the “Plan”), the Partnership’s Second Amended
and Restated Limited Partnership Agreement, dated as of October 1, 2015 (as
amended, modified or supplemented from time to time, the “LPA”), and, to the
extent that the issuance hereunder is in exchange for Acquired Interests (as
defined in the Transaction Agreement) transferred by the Participant, pursuant
to Section 2.2(a) of the Transaction Agreement, hereby grants to the Participant
set forth below the number of LTIP Units set forth below.  The LTIP Units are
subject to all of the terms and conditions as set forth herein, in the LTIP Unit
Award Agreement (attached hereto), the LPA and, if applicable, the Transaction
Agreement, all of which are incorporated herein in their entirety. The LTIP
Units are subject to the terms and conditions set forth in the Plan and the Plan
is incorporated herein, except as otherwise provided in Section 11 of the LTIP
Unit Grant Agreement. Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Plan or the LPA, as applicable.

Participant:

Paul J. Taubman

Date of Grant:

October 1, 2015

Number of LTIP Units:

[Insert number of units]

Normal Vesting Schedule:

Except as otherwise provided in this Grant Notice, each “Performance Tranche” of
the LTIP Units shall vest upon the achievement of both the “Performance
Condition” and the “Service Condition” (each as defined below) with respect to
such Performance Tranche.

 

--------------------------------------------------------------------------------

 

Performance Condition. The “Performance Condition” shall be deemed satisfied
with respect to a “Performance Tranche” of LTIP Units if the Class A common
stock of the Company (the “Common Stock”) achieves the designated per share
price target for such tranche based on the volume-weighted average share price
of the Common Stock over any 30 consecutive trading-day period ending prior to
October 1, 2021 as reflected on the New York Stock Exchange or other such
primary stock exchange with which the Common Stock is listed and traded (the
“VWAP”). The five relevant “Performance Tranches” and their respective
“Performance Conditions” are set forth below:

 

Performance Tranche

Performance Condition

$48 Tranche

(20% of LTIP Units)

$48.00 VWAP

$55 Tranche

(20% of LTIP Units)

$55.00 VWAP

$63 Tranche

(20% of LTIP Units)

$63.00 VWAP

$71 Tranche

(20% of LTIP Units)

$71.00 VWAP

$79 Tranche

(20% of LTIP Units)

$79.00 VWAP

Service Condition. The “Service Condition” with respect to each Performance
Tranche shall be deemed satisfied as follows (provided, in each case, that the
Participant has not undergone a Termination at the time of the applicable
Service Condition vesting date or event):  

 

·

20% of each Performance Tranche will satisfy the Service Condition on October 9,
2017;

 

·

30% of each Performance Tranche will satisfy the Service Condition on October 9,
2018; and

 

·

50% of each Performance Tranche will satisfy the Service Condition on October 9,
2019.

provided, however, upon a Change in Control (as defined in the Plan) that occurs
prior to the Participant undergoing a Termination, (i) the Service Condition
will be deemed fully satisfied, and (ii) the Performance Conditions will be
satisfied if the Common Stock achieves the designated per share price target for
the applicable Performance Tranche based on the per share price paid in such
Change in Control.

 

--------------------------------------------------------------------------------

 

Treatment upon Termination:

Termination Prior to a Board

In the event of a Termination other than by the Participant

Change of Control:

without Good Reason, by the Partnership for Cause or due to Participant’s death
(in each case, other than within 24 months following a Board Change of Control),
then all of the Participant’s unvested LTIP Units will remain outstanding and
eligible to satisfy the Service Condition on the scheduled Service Condition
vesting dates; provided, further, that (i) the Service Condition will be deemed
fully satisfied upon the earliest of (x) the expiration of the Restriction
Period, (y) the Participant’s death and (z) a Change in Control, and (ii) the
Performance Condition for any “Performance Tranche” will be deemed satisfied
only if the applicable Performance Condition for such tranche is satisfied
through the sixth anniversary of the Closing Date.

In the event of the Participant’s Termination due to death (other than within 24
months following a Board Change of Control), the Service Condition will be
deemed fully satisfied, and all of the Participant’s unvested LTIP Units will
remain outstanding and the Performance Condition for any “Performance Tranche”
will be deemed satisfied only if the applicable Performance Condition for such
tranche is satisfied through the sixth anniversary of the Closing Date.

Termination within 24 Months

In the event of a Termination for any reason other than a

Following a Board

Termination by the Participant without Board Change

Change of Control:

Good Reason or by the Partnership for Cause, in each case,

within 24 months following a Board Change of Control, then all of the
Participant’s unvested LTIP Units shall fully vest upon the date of the
Participant’s Termination, without regard to any failure to satisfy any
Performance Condition.

Termination after the 24-Month

Same as Termination Prior to a Board Change of Control,

Period Following a

described above.

Board Change of Control:

Forfeiture Events:

In the event of the Participant’s breach of Section I.A., I.B. or I.C. of that
certain Partner Non-Competition and Non-Solicitation Agreement between the
Participant and the Partnership dated October 9, 2014, that is not cured within
thirty (30) days following written notice specifying any such breach in
reasonable detail, any then unvested LTIP Units shall be forfeited automatically
without further action.

 

--------------------------------------------------------------------------------

 

In the event of a Termination by the Participant without Good Reason or by the
Partnership for Cause, any then unvested LTIP Units shall be forfeited
automatically without further action.

Distributions:

LTIP Units that have become Participating LTIP Units hereunder shall be entitled
to distributions under Section 4.01 of the LPA.  For the avoidance of doubt, tax
distributions shall be made with respect to the number of LTIP Units granted
hereunder (without regard to whether any are Participating LTIP Units) in
accordance with Section 4.01 of the LPA.

Exchange of Acquired Interests:

The excess of (i) the value of the Acquired Interests transferred by the
Participant over (ii) the value of the Class A Units received in exchange for
such Acquired Interests (such excess, the “Excess Value”), if any, in each case
as determined by the General Partner on the basis of a hypothetical liquidation
of the applicable partnerships in accordance with the principles of Revenue
Procedure 93-27, 1993-2 C.B. 343, shall be attributed to specific LTIP Units of
the Participant in accordance with Section 5.03(a)(ii)(B) of the LPA, assuming
that such Excess Value were Liquidating Gain. LTIP Units that are attributed any
Excess Value shall be “capital interests” rather than “profits interests.”

Definitions:

“Board Change Good Reason” shall have the meaning set forth in the Partner
Agreement.

“Board Change of Control” shall have the meaning set forth in the Partner
Agreement.

“Cause” shall have the meaning set forth in the Partner Agreement.

“Closing Date” means October 1, 2015.

“Good Reason” shall have the meaning set forth in the Partner Agreement.

“LTIP Unit” shall have the meaning set forth in the LPA.

“Participating LTIP Unit” shall mean any LTIP Unit that has satisfied the
applicable Performance Condition.  

 

--------------------------------------------------------------------------------

 

“Partner Agreement” means that certain partner agreement by and between the
Participant and PJT Partners Holdings LP, as amended, modified or supplemented
from time to time.

“Restriction Period” shall have the meaning set forth in the Partner Agreement.

“Transaction Agreement” shall mean the Transaction Agreement, dated as of
October 9, 2014, by and among The Blackstone Group L.P., Blackstone Holdings I
L.P., New Advisory GP L.L.C., the Partnership, PJT Capital LP, PJT Management,
LLC, Paul J. Taubman and certain other limited partners of the Partnership, as
amended.

 

 

 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS LTIP UNIT GRANT NOTICE,
THE LTIP UNIT AWARD AGREEMENT, THE LPA,  THE PLAN AND, IF APPLICABLE, THE
TRANSACTION AGREEMENT, AND, AS AN EXPRESS CONDITION TO THE GRANT OF LTIP UNITS
HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS LTIP UNIT GRANT NOTICE, THE
LTIP UNIT AWARD AGREEMENT, THE LPA, THE APPLICABLE PROVISIONS OF THE PLAN AND,
IF APPLICABLE, THE TRANSACTION AGREEMENT.

 

Participant

 

 

 

 

 

--------------------------------------------------------------------------------

 

pjt pARTNERS HOLDINGS LP

 

 

By:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

LTIP UNIT AWARD AGREEMENT

UNDER THE

pjt partners Inc.

2015 OMNIBUS INCENTIVE PLAN AND

PJT PARTNERS HOLDINGS LP LIMITED PARTNERSHIP AGREEMENT

(Earn-Out Unit Grant)

Pursuant to the LTIP Unit Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
LTIP Unit Award Agreement (this “LTIP Unit Award Agreement”), the PJT Partners
Inc. 2015 Omnibus Incentive Plan (as amended, modified or supplemented from time
to time, the “Plan”), and the PJT Partners Holdings LP Second Amended and
Restated Limited Partnership Agreement, dated as of October 1, 2015 (as amended,
modified or supplemented from time to time, the “LPA”) and, if applicable, the
Transaction Agreement, PJT Partners Holdings LP (the “Partnership”) and the
Participant agree as follows.  Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan, the LPA or in the Grant
Notice, as applicable.

1. Grant of LTIP Units.  Subject to the terms and conditions set forth herein
and in the Plan, the Partnership hereby grants to the Participant the number of
LTIP Units provided in the Grant Notice.  The Partnership reserves all rights
with respect to the granting of additional LTIP Units hereunder and makes no
implied promise to grant additional LTIP Units.

2. Vesting.  Subject to the terms and conditions contained herein and the
applicable terms and conditions set forth in the Plan, the LTIP Units issued
under any Grant Notice shall vest and the restrictions on such LTIP Units shall
lapse as provided in the applicable Grant Notice.  

3. Partnership; Participant.

(a) The term “Partnership” as used in this LTIP Unit Award Agreement with
reference to employment shall include the Partnership and its affiliates.

(b) Whenever the word “Participant” is used in any provision of this LTIP Unit
Award Agreement under circumstances where the provision should logically be
construed to apply to the Personal Planning Vehicles, the Permitted Transferees,
the executors, the administrators, or the person or persons to whom the LTIP
Units may be transferred as otherwise contemplated under the LPA, by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

4. Non-Transferability. The LTIP Units are not transferable by the Participant
except in accordance with Section 8.03 of the LPA.  Except as otherwise provided
herein, no purported assignment or transfer of the LTIP Units, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon such assignment or transfer the LTIP Units
shall terminate and become of no further effect.

 

--------------------------------------------------------------------------------

 

5. Notice.  Every notice or other communication relating to this LTIP Unit Award
Agreement between the Partnership and the Participant shall be in writing, and
shall be mailed or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Partnership shall be mailed or delivered to the Partnership
at its principal executive office, to the attention of the Office of the General
Counsel, and all notices or communications by the Partnership to the Participant
may be given to the Participant personally or may be mailed to the Participant
at the Participant’s last known address, as reflected in the Partnership’s
records.  Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

6. No Right to Continued Service.  This LTIP Unit Award Agreement does not
confer upon the Participant any right to continue as an employee, partner or
other service provider to the Partnership.

7. Binding Effect.  This LTIP Unit Award Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

8. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this LTIP Unit Award Agreement shall be valid only if made in writing and signed
by the parties hereto; provided, however, that any such waiver, alteration,
amendment or modification is consented to on the Partnership’s behalf by the
Committee.  No waiver by either of the parties hereto of their rights hereunder
shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

9. Governing Law. This LTIP Unit Award Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this LTIP Unit Award Agreement, the Grant Notice or the Plan to the
contrary, if any suit or claim is instituted by the Participant or the
Partnership relating to this LTIP Unit Award Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

10. LPA; Other Documents. The terms and provisions of the Plan, the LPA
(including with respect to the conversion of LTIP Units into Class A Units) and,
if applicable, the Transaction Agreement, are incorporated by reference and made
a part of this LTIP Unit Award Agreement as though set forth in full herein.  In
the event of a conflict or inconsistency between the LPA and Transaction
Agreement (if applicable), or between the terms of the LPA and the provisions of
this LTIP Unit Award Agreement, the LPA shall govern and control.  By execution
of this LTIP Unit Award Agreement, the Participant hereby irrevocably
constitutes and appoints the Partnership as such Participant’s true and lawful
agent and attorney in fact, with full power of

 

--------------------------------------------------------------------------------

 

substitution and full power and authority in its name, place and stead, to make,
execute, sign, acknowledge, swear to, record, and file the LPA in the form of
Exhibit A attached hereto.

11. Plan. Pursuant to Section 13(q) of the Plan, in the event of a conflict or
inconsistency as between the Plan and the LPA or as between the Plan and this
LTIP Unit Award Agreement (including the Issuance Notice), the LPA and this LTIP
Unit Award Agreement (including the Issuance Notice) shall govern and control,
respectively; and the terms and provisions of the Plan are incorporated by
reference and made a part of this Class A Issuance Agreement as though set forth
herein to the extent not so in conflict or inconsistent.  For purposes of
clarity or otherwise, the following Plan provisions shall have limited or no
application to the LTIP Units issued hereunder, as described below:

 

(a)

Section 4 (Administration) of the Plan shall not apply, and instead the
following provision shall apply:

The Committee shall have the power to interpret this LTIP Unit Award Agreement,
and notwithstanding any provision of the Plan to the contrary (and irrespective
of any conflict with the Plan), with respect to all action taken and all
interpretations and determinations made by the Committee, such actions,
interpretation and determinations shall be subject to de novo review in any
dispute, controversy or claim initiated by the Participant (or the Participant’s
heirs, successors or assigns) or the Partnership.  

 

(b)

Section 4(c) (Administration) of the Plan shall not be construed to limit the
provisions regarding reallocation of Forfeited Units under the LPA.

 

(c)

Section 5(c) (Grant of Awards; Shares and Partnership Interests Subject to the
Plan; Limitations) of the Plan shall not be construed to limit the ability of
the Founder to reallocate Forfeited Units under the LPA.

 

(d)

To the extent contemplated therein, the LPA shall govern and control the subject
matter contained in Section 12(a) (Changes in Capital Structure and Similar
Events) of the Plan.

 

(e)

To the extent contemplated therein, the LPA shall govern and control the subject
matter contained in Section 13(a) (Amendment and Termination of the Plan) of the
Plan.

 

(f)

To the extent contemplated therein, the LPA shall govern and control the subject
matter contained in Section 13(b) (Amendment of Award Agreements) of the Plan.

 

(g)

To the extent contemplated therein, the LPA shall govern and control the subject
matter contained in Section 13(d) (Nontransferability) of the Plan.

 

(h)

Section 13(e) (Dividends and Dividend Equivalents) of the Plan shall not be
construed to limit the ability of the Partnership to pay Tax Distributions under
the LPA.

 

--------------------------------------------------------------------------------

 

 

(i)

The LPA shall govern and control the subject matter contained in Section
13(n)(i) (Government and Other Regulations) of the Plan. 

 

(j)

Section 13(n)(ii) (Government and Other Regulations) of the Plan shall not apply
except to the extent required by applicable law or the rules of the NYSE or any
other securities exchange or inter-dealer quotation system on which the shares
of common stock under the Plan is listed or quoted.  

 

(k)

Section 13(y) (Clawback/Repayment) of the Plan shall not apply except to the
extent required by applicable law or the rules of the NYSE or any other
securities exchange or inter-dealer quotation system on which the shares of
common stock under the Plan is listed or quoted.

 

(l)

Section 13(z) (Detrimental Activity) of the Plan shall not apply except to the
extent required by applicable law or the rules of the NYSE or any other
securities exchange or inter-dealer quotation system on which the shares of
common stock under the Plan is listed or quoted.

 

(m)

Section 12(b) (Changes in Capital Structure and Similar Events) of the Plan
shall not apply to the LTIP Units, and the LPA shall govern and control the
subject matter contained therein;

 

(n)

The LTIP Units issued hereunder shall not constitute a “Performance Compensation
Award” as defined in Section 2(nn) of the Plan.  

12. Recapitalizations, Exchanges, Etc., Affecting LTIP Units.  The provisions of
this LTIP Unit Award Agreement shall apply, to the full extent set forth herein
with respect to LTIP Units, to any and all securities of the Partnership or any
successor or assign of the Partnership (whether by merger, consolidation, sale
of assets or otherwise) which may be issued in respect of, in exchange for, or
in substitution of the LTIP Units, by reason of any dividend, distribution,
combination, recapitalization, reclassification, merger, consolidation or
otherwise.

13. Joinder.  The Participant is hereby joined as a party to the LPA, Exchange
Agreement, Tax Receivable Agreement and Registration Rights Agreement (as
defined in the Transaction Agreement), and shall execute such additional
documents or certificates as the Partnership reasonably requests to evidence the
same.

14. Section 83(b) Election. Within 10 days after the Date of Grant, the
Participant shall provide the Partnership with a copy of a completed election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder in the form of Exhibit B hereto. The
Participant shall timely (within 30 days of the Date of Grant) file (via
certified mail, return receipt requested) such election with the Internal
Revenue Service and shall thereafter notify the Partnership that the Participant
has made such timely filings.  The Participant should consult Participant’s tax
advisor regarding the consequences of Section 83(b) elections, as well as the
receipt, vesting, holding and sale of the LTIP Units.

 